JOHNSON, J.
Civil action to recover damages for personal injuries alleged to have been caused by the j oint negligence of the defendants. The defendant Queen City Coach Company filed answer. The defendant Asheville Union Bus Station, Inc., demurred to the amended complaint for failure to state facts sufficient to constitute a cause .of action against it. The demurrer was sustained. The single question presented for decision is.whether this ruling was correct. ■
.These, in substance, are among the crucial facts alleged by the plaintiff: The defendant Queen City Coach Company was engaged in operating motor bus lines entering the City of Asheville. The defendant Asheville Union Bus Station, Inc., owned and operated a bus terminal in Asheville. The two defendants operated under a written agreement (copy of which is attached to the complaint) by which the Bus Station furnished the usual terminal facilities for the Coach Company.
The Coach Company occupied a building at the intersection of Interurban Place and Ashland Avenue adjacent to the bus terminal, and used it as a garage and office. A public alley lay between this garage building and the bus station. The defendants were in the j oint use and possession of a paved strip of land along the western margin of the *685public alley. The alley, together with the paved strip-' along its -western margin and also other paved portions adj acent to the northern and eastern margins of the alley, were used by both the defendants as a passageway. The defendants in their joint use and control of the passageway invited their patrons and customers to travel over it for the purpose of conducting business with both defendants. The defendants, in the joint maintenance and-control of the passageway, carelessly and without due regard for the safety of prospective patrons using the passageway, caused to be dug and left exposed alongside the western edge of the passageway an oblong hole about three feet deep 'and approximately ten feet long, “without guard rails and in ,;such a .manner as to create a highly dangerous walkway” for “customers and-persons” going to and from the rear of the bus station.
On the night of 20 December, 1955, the plaintiff, a business' patron of the defendants, having purchased from the Bus Station a’ticket for the purpose of riding a Queen City bus from Asheville to Charlotte, was proceeding on foot along the western side of the passageway,1; that as he reached the upper end of .■ the hole or pit, “he stepped carefully forward in anticipation of stepping upon a walkway, but due to the absence of a hand rail, or guard rail, and due to the exposed ahd unguarded condition of the said pitfall and trap, and due to the fault, neglect and failure of the defendants to warn the plaintiff of the dangerous condition of said passageway, . . . the plaintiff fell headlong into the said hole,” and as a result sustained serious and permanent injuries.
The plaintiff then goes on to allege in separate paragraphs some 13 different phases of negligent conduct on the part of the defendants, as proximate causes of the injury. Among the phases of negligence so alleged are these: (a) failure to provide guard rails of any kind around the excavation; (b) failure to provide signs or warnings of the alleged dangerous condition created and maintained by the defendants; and (c) failure to provide adequate lights in the vicinity of the hole to enable patrons and invitees of the defendants to use the passageway with safety.
The foregoing allegations and others of supporting and amplifying nature, when taken as true and liberally construed in favor of the plaintiff, as is required on demurrer, state ultimate facts sufficient to show breach of common duties owed by both defendants to the plaintiff, proximately causing injury to him. This suffices to allege actionable negligence. 38 Am. Jur., Negligence, Sec. 257. See also Bost v. Metcalfe, 219 N.C. 607, mid. p. 610, 14 S.E. 2d 648, 650. The ruling of the court below in sustaining the demurrer must be held for error.
The decisions cited and relied on by the appellee, including Shives v. Sample, 238 N.C. 724, 79 S.E. 2d 193, are distinguishable.
*686The judgment below is
Reversed.